BOWEN, Presiding Judge,
dissenting.
I adhere to the position I expressed in Maddox v. State, [CR-92-185, March 26, 1993] 1993 WL 85950 (Ala.Cr.App.1993) (Bowen, P.J., dissenting):
“Just as Rule 32.7(d) (allowing summary dismissal of a petition) overrides, in some cases, the Rule 32.7(a) requirement that the prosecutor file a response, see Bishop v. State, 608 So.2d 345, 347-48 (Ala.1992), agreeing with my dissent in and reversing Bishop v. State, 592 So.2d 664 (Ala.Cr.App. *4921991), Rule 32.7(d) also takes precedence, in some cases, over the Rule 32.6(a) requirement that the petition be filed on the proper ‘form.’ Our blind adherence to the holding of Drayton v. State, 600 So.2d 1088 (Ala.Cr.App.1992), is a literal exaltation of form over substance.
“It is ridiculous to remand this cause so that the appellant will have the opportunity to file a petition in the proper form that will be promptly dismissed. I dissent.”